Exhibit 10.1

 

Summary of Officers’ Incentive Plan

(April 1 - December 31, 2006)

 

Purpose

 

                The purpose of this plan is to provide executive officers with a
financial incentive to encourage them to perform in a manner that is aligned
with the Company’s objectives and performance goals, and to contribute to the
Company’s ability to hire and retain quality executives.

 

Eligibility and Participation

 

                Eligible employees in this plan include all corporate officers
recommended for participation by the Chief Executive Officer and approved by the
Compensation Committee.  Participants include the following positions:

 

 

 

President and Chief Executive Officer

 

 

Executive Vice President and Chief Operating Officer

 

 

Senior Vice President and Chief Financial Officer

 

 

Senior Vice President and President, International Division

 

 

Senior Vice President and President, N.A. Division

 

 

Senior Vice President, Marketing

 

 

Vice President, Human Resources

 

                New officers hired during the fiscal year are eligible to
participate during that plan year on a prorated basis if participation is
recommended by the Chief Executive Officer and approved by the Compensation
Committee.  To receive a bonus award, the participant must be actively employed
at the time the awards are paid unless otherwise recommended by the Chief
Executive Officer and approved by the Compensation Committee.  Participation in
the plan does not confer a right on the participant to participate in any
subsequent year or the right to continue in the Company’s employment.

 

Bonus Target Percentages

 

                The target percentage used to calculate the bonus is expressed
as a percentage of base salary.  The annual target percentage varies from 35% to
100% based on the officer’s position.  The target award represents the level of
bonus payment the participant may earn if the plan performance is achieved at
target and acceptable organizational standards are met.  Participants may
receive bonus awards above or below the target based on performance levels that
exceed or fall below expectations.

 

Bonus Calculation

 

                The bonus payment is based on three measures: Financial
Performance, Operational Performance and Individual Performance.  Financial
Performance is based upon earnings per share of the Company and earnings before
taxes for the applicable division of the Company.  Operational Performance is
based upon the incident rate of recordable injuries and lost time accidents. 
Individual Performance is determined based upon the participant’s individual
contribution to the Company’s performance.

 

Under the plan, each officer’s bonus amount is first calculated based on an
objective analysis of our Financial Performance and Operational Performance,
with approximately 90% of this amount based on the Financial Performance and 10%
based on the Operational Performance.  An Individual Performance multiplier,
which can range from 0 to 1.25 times, is then applied to the bonus to account
for each executive officer’s individual performance.  The bonuses are calculated
after the end of the plan year for the Compensation Committee’s review and
approval.  Under the plan, determination of actual performance awards is the
responsibility of the Compensation Committee, which reserves the right, in its
sole discretion, to increase or decrease awards to participants.

 

 

 

--------------------------------------------------------------------------------

 